     Case 1:20-po-00436-JFA Document 4 Filed 03/10/20 Page 1 of 5 PageID# 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION




UNITED STATES OF AMERJCA,

v.
                                                    i20
Zhaohui Qin,
                                                   CASENO. )                      5^

Defendant.




                                   MOTION TO ADVANCE


        COMES NOW,Defendant, Zhaoliui Qin, by and through Shaoming Cheng, Esquire and

Cheng Yun Law PLLC, hereby respectfully makes the following request;

        This case has been set for hearing on April 20, 2020 at 9:00 AM. However, the

Defendant has previously scheduled a trip traveling back to Beijing, China on March 19, 2020

(Exhibit I). The clerk office has confirmed that the police ofTicer is available on March 16, 2020.

All parties' next available date is March 16, 2020. In addition, U.S. Attorney does not object to

the advance.


        Therefore, the Defendant's Counsel respectfully requests this honorable court to advance

this case to March 16, 2020.
Case 1:20-po-00436-JFA Document 4 Filed 03/10/20 Page 2 of 5 PageID# 5
Case 1:20-po-00436-JFA Document 4 Filed 03/10/20 Page 3 of 5 PageID# 6
Case 1:20-po-00436-JFA Document 4 Filed 03/10/20 Page 4 of 5 PageID# 7
Case 1:20-po-00436-JFA Document 4 Filed 03/10/20 Page 5 of 5 PageID# 8
